This was an action by appellee against appellant for damages for killing his horse. On trial to a jury, his damages were assessed at $125, and judgment entered in his favor for that amount. The trial court submitted to the jury the issue of negligence, but over defendant's objections refused to submit the issue of proximate cause. The omission was called to the court's attention, not only by exceptions, but by a requested charge. While the requested charge was defective, it was sufficient to call the court's attention to the defect in the charge, as submitted to the jury, and it put upon him the burden of preparing and submitting a correct charge. Other errors are assigned, which probably will be obviated upon another trial.
For the error discussed, the judgment of the lower court is reversed, and the cause remanded for a new trial.
 *Page 80